126 Ga. App. 569 (1972)
191 S.E.2d 348
HOLBROOK
v.
THE STATE.
47116.
Court of Appeals of Georgia.
Submitted April 10, 1972.
Decided June 30, 1972.
Harl C. Duffey, Jr., for appellant.
F. Larry Salmon, District Attorney, for appellee.
PANNELL, Judge.
1. Evidence by an investigating officer that witnesses identified defendant from photographs was admitted over objection that it was hearsay. The admission of this testimony, even if hearsay, is not cause for reversal. What occurred, according to this testimony, was merely a step in the investigation of the crime. Upon the trial, there was testimony, independent of that as to identification of the appellant by these pictures, which positively identified the appellant as the person who committed the crime. Perdue v. State, 225 Ga. 814, 818 (171 SE2d 563).
2. "Generally speaking, identity of names is prima facie evidence of identity of persons." Hardrick v. State, 96 Ga. App. 670 (4) (101 SE2d 99). It was not error to admit the testimony of a witness that a young man near a get-a-way car told him his name. A witness may testify as to the identity of another person by showing that he had assumed and adopted the name in question. 65 CJS 41, Names, § 15.
3. Objection that the following statement was prejudicial was made along with a motion for mistrial and overruled. The District Attorney, in closing argument, stated to the jury, "You are the conscience of the community and the business men in this town look to you." This, with nothing more, would not, in our opinion, be prejudicial as implying that anyone expects more of a jury than justice to the defendant. The judge did not err in denying the motion.
4. The evidence sustained the verdict.
Judgment affirmed. Hall, P. J. and Quillian, J., concur.